 



REVOLVING
COMMERCIAL NOTE

 

IMPORTANT NOTICE

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE A S A DEBTOR AND ALLOWS THE CREDITOR TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

$5,000,000.00 September 26, 2003

 

FOR VALUE RECEIVED, on or before November 30, 2005 (hereinafter called "Date of
Maturity") the undersigned (individually and collectively, the "Borrower")
jointly and severally promise to pay to the order of UNITED BANK (the "Bank,"
which term shall include any holder of this Note) without offset, at the Bank's
office located at 2071 Chain Bridge Road, Vienna, Virginia 22182 (or at such
other address as the Bank shall designate), the principal sum of Five Million
and no/100 Dollars ($5,000,000.00) (hereinafter called "Principal Sum"), or so
much of that sum as the Bank may advance, together with interest on the
principal balance outstanding from time to time at the rate provided in this
Note.

 

INTEREST RATE. This Note shall bear interest on the principal balance
outstanding from time to time, from the date of this Note until paid in full, a
variable rate per annum equal, at all times, to the Prime Rate plus the
Variance; provided, however, that at no time shall the interest rate on this
Note be less than the Floor Rate. The "Prime Rate" shall mean that variable rate
of interest published in The Wall Street Journal from time to time as the
domestic prime rate under the heading "Money Rates". If The Wall Street Journal
shall cease to publish the Prime Rate, the term "Prime Rate" shall thereafter
mean the rate announced from time to time by the Bank as its prime rate of
interest and evidenced by a certificate signed by any officer of the Bank
setting forth said prime rate of interest in effect on any given date, whether
or not such rate is otherwise published or announced. The Prime Rate is not
necessarily the lowest rate charged by the Bank to borrowers. Each of the
"Variance" and the "Floor Rate" means a rate per annum which is to be determined
with reference to the number of consecutive fiscal quarters in which the Net
Profit Goal has been achieved (each, a "Successful Quarter") as of the time of
determination, as follows:

 

Number of Successful

Quarters is ...

...then the Variance is:

...and the Floor

Rate is:

2 1.25% 5.25% 3 1.00% 5.00% 4 0.75% 4.75% 5 0.50% 4.50% 0 1.50% 5.50%

 

Page 1 of 7

 

 

As used herein, "Net Profit Goal" means quarterly net profits (as determined in
accordance with GAAP), of Versar and its Consolidated Subsidiaries, of
$200,000.00 or more. The interest rate on this Note will change, without notice,
(i) in accordance with fluctuations in the Prime Rate then in effect, as and
when said changes occur, and (ii) in accordance with changes in the Net Profit
Goal, within five (5) days after receipt by the Bank of Versar's then most
recent Form 10Q received by the Bank in accordance with Section VI(C)(1)(e) of
the Loan Agreement, commencing with Versar's 10Q for the first quarter of 2004
(with a look-back to the fourth quarter of 2003).

 

Until such time as any 10Q to be received by the Bank in accordance with Section
VI(C)(1)(e) of the Loan Agreement is in fact received, the Variance and Floor
Rate shall be 1.50% and 5.50%, respectively. Each change in the Variance and
Floor Rate shall take effect in the fiscal quarter next following the fiscal
quarter of determination.

 

Interest on this Note shall be calculated on the basis of a 360-day year, for
the actual number of days elapsed.

 

PAYMENT TERMS. The Borrower agrees to pay accrued interest beginning October 26,
2003, and on the same day of each consecutive month thereafter until this Note
is paid in full. On the Date of Maturity, all outstanding principal, interest
and fees under this Note shall be due and payable in full.

 

PREPAYMENT. The Borrower may pay the whole or any part of the outstanding
indebtedness evidenced by this Note at any time without penalty by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

ADVANCES. The Borrower may borrow at any time and from time to time from the
date hereof to the Date of Maturity, such amounts as the Borrower may request,
subject to the provisions hereof and of the Loan Agreement.

 

DEFAULT. Each of the following events or conditions shall constitute a default
("Default") under this Note:

 

(a)          the failure to make any payment of principal, interest or any other
amount due under this Note when such payment is due;

 

(b)          any default under the terms of any of the Loan Documents, or the
failure to perform or observe any warranty, covenant, or other condition of any
of the Loan Documents;

 

(c)          any default by the Borrower or any indorser or guarantor of the
payment of this Note with respect to any Debt to the Bank (other than this Note)
or to any other creditor or obligee;

 

Page 2 of 7

 

 

(d)          the merger, consolidation, reorganization, dissolution, or
termination of existence of any Party; or the pledge, lease or other
disposition, without the prior written approval of the Bank, of all or
substantially all of the assets of any Party;

 

(e)          any change, or any transaction which results or could result in a
change, in the Control of any Party;

 

(f)          the determination by the Bank that any warranty, representation,
certificate, statement or information provided by any Party or any Person on
behalf of a Party to the Bank in connection with any of the Loan Documents, or
to induce the Bank to make or extend or modify the terms of the loan evidenced
by this Note, was false or misleading, or that any Party or any Person on behalf
of a Party failed to provide or disclose any facts or information, which failure
rendered such warranty, representation, certificate, statement or information
misleading;

 

(g)          the inability of any Party to pay its debts as they mature, the
insolvency of any Party, the filing of a petition by or against any Party under
the provisions of any bankruptcy, reorganization, arrangement, insolvency,
liquidation or similar law for relief of debtors, the appointment or application
for appointment of any receiver for any Party or the property of any Party, the
issuance or service of any attachment, levy, garnishment, tax lien or similar
process against any Party or the property of any Party, the entry of a judgment
against any Party, or an assignment for the benefit of creditors by any Party;

 

(h)          any agreement or other document granting the Bank security for the
payment of this Note shall cease for any reason to be in full force and effect
as such security with the priority stated to be created thereby, or the grantor
of such security shall contest the validity or enforceability of the security or
deny that it has any further liability or obligation under such agreement or
other document;

 

(i)          any indorsement or guaranty of the payment of this Note shall cease
for any reason to be in full force and effect, or any indorser or guarantor
shall contest the validity or enforceability of the indorsement or guaranty or
deny that it has any further liability or obligation under the indorsement or
guaranty; or

 

(j)          the determination by the Bank that (i) there has occurred an
adverse change in the financial condition of any Party, (ii) the value of any
property securing this Note has been impaired, or (iii) there has occurred or
developed an event or condition which impairs the prospect of payment or
performance of any of the obligations of any Party under the Loan Documents.

 

ACCELERATION. At the option of the Bank, upon the occurrence of a Default as
defined above, the full amount remaining unpaid on this Note shall become
immediately due and payable without presentment, demand or notice of any kind;
no additional advances shall be made to the Borrower under this Note; and the
Bank may exercise any or all remedies available to it under applicable law and
the Loan Documents.

 

Page 3 of 7

 

 

ACCOUNT RECORD. The Bank shall maintain records of the dates and amounts of
advances of principal and payments of principal and interest, the date to which
interest has been paid, accrued interest, the unpaid principal balance, and any
other account information. Such records shall be maintained unilaterally by the
Bank without notice to the Borrower and shall be presumed to be correct,
provided, however, any failure of the Bank to maintain such records or any error
therein or in any notice hereunder shall not in any manner affect the obligation
of the Borrower to pay this Note in accordance with the terms hereof.

 

IMMEDIATELY AVAILABLE FUNDS. The principal of and interest on this Note shall be
payable in immediately available funds in lawful money of the United States
which shall be legal tender for public and private debts at the time of payment.
The making of any payment in other than immediately available funds which the
Bank, at its option, elects to accept shall be subject to collection, and
interest shall continue to accrue until the funds by which payment is made are
available to the Bank for its use.

 

ADJUSTMENT TO BILLING NOTICE. If, because a variable interest rate or the
outstanding principal balance of this Note changes between the date of a billing
notice and the end of a billing period or the Date of Maturity, the actual
amount due and payable is different from the amount billed, then the amount
billed must be paid. The next following billing notice shall be adjusted by the
amount of the difference, or a supplemental billing notice or rebate, as the
case may be, shall be sent to the Borrower following the Date of Maturity. A
supplemental billing notice following the Date of Maturity shall be immediately
due and payable in full.

 

APPLICATION OF PAYMENTS. Payments will be applied to interest, principal, and
late charges and other charges due at the time such payments are received, in
that order. All payments shall be applied to satisfaction of scheduled payments
in the order in which they become due.

 

CONFESSION OF JUDGMENT. The Borrower appoints Richard E. Hagerty, Esquire, and
Mary C. Zinsner, Esquire, either of whom may act, as its duly constituted
attorney-in-fact with authority, in the name, place, and stead of the Borrower,
to confess judgment in the office of the clerk of the Circuit Court of Fairfax
County, Virginia against it, in the full amount due under this Note, upon the
occurrence of a Default under this Note.

 

WAIVER. The Borrower and any indorser of this Note (i) waive presentment,
demand, protest and notice of dishonor and protest, (ii) waive the benefit of
their homestead exemptions as to this debt, (iii) waive any right which they may
have to require the Bank to proceed against any other Party or any collateral
given to secure the payment of this Note, and (iv) agree that, without notice to
the Borrower or any indorser and without affecting the liability of the Borrower
or any indorser, the Bank, at any time or times, may grant extensions of the
time for any payment due on this Note or any other indulgence or forbearance,
release any Party from the obligation to make payments on this Note, permit the
renewal of this Note, or permit the substitution, exchange or release of any
security for this Note.

 

Page 4 of 7

 

 

LATE CHARGE; ATTORNEYS' FEES. If the Borrower fails to pay any amount due under
this Note within 7 days of the date due, the Borrower shall pay to the Bank on
demand a late charge equal to five percent (5%) of the amount due. The Borrower
shall pay to the Bank on demand all costs incurred by the Bank, and reasonable
attorneys' fees, in the collection or enforcement of this Note in the event of
Default, whether or not suit is brought.

 

SET-OFF. The Bank will have the right, in addition to all other remedies
permitted by law (including, without limitation, other rights of set-off), to
set off the amount now or hereafter due under this Note or due under any other
obligation of the Borrower to the Bank against any and all accounts, credits,
money, securities, or other property now or hereafter on deposit with, held by,
or in the possession of the Bank to the credit or for the account of the
Borrower, without notice to or consent by the Borrower. In addition to the right
of set-off, to secure the payment of this Note the Borrower assigns and grants
to the Bank a security interest in all accounts, credits, money, securities, or
other property now or hereafter on deposit with, held by, or in the possession
of the Bank to the credit or for the account of the Borrower.

 

DEFINITIONS. The following terms, as used in this Note, have the following
meanings:

 

"Consolidated Subsidiary" has the meaning set forth in the Loan Agreement.

 

"Control" of any Person means (i) ownership, control, or power to vote 20% or
more of any class of voting securities of such Person, directly or indirectly or
acting through one or more other Persons; (ii) control in any manner over the
election or appointment of a majority of the directors, trustees, managers or
general partners (or individuals exercising similar functions) of such Person;
(iii) the direct or indirect power to exercise a controlling influence over the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise; or (iv) conditioning in any manner the
transfer of 20% or more of any class of voting securities of such Person upon
the transfer of 20% or more of any class of voting securities of another Person.

 

"GAAP" has the meaning set forth in the Loan Agreement.

 

"Loan Agreement" means that certain Loan and Security Agreement dated as of
September 26, 2003, between the Borrower and the Bank, and all modifications of,
replacements for, and supplements to, said agreement. This Note is the "Note"
referenced in the Loan Agreement.

 

"Loan Documents" means this Note, the Loan Agreement and any other instrument or
agreement which now or hereafter evidences, governs, secures or guaranties the
indebtedness evidenced by this Note, including any loan agreement, deed of
trust, subordination agreement, security agreement or guaranty, and all
renewals, extensions and modifications thereof and substitutions therefor.

 

"Party" means the Borrower, any indorser or guarantor of this Note, any grantor
or debtor giving security for this Note, and any other obligor on any of the
Loan Documents.

 

Page 5 of 7

 

 

"Person" means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or any other entity or organization.

 

"Versar" has the meaning set forth in the Loan Agreement.

 

ADDITIONAL TERMS.

 

THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS NOTE, WHETHER SUCH SUIT, ACTION, PROCEEDING, OR COUNTERCLAIM IS
INSTITUTED BY THE BANK, THE BORROWER OR ANY OTHER PARTY.

 

The Borrower and any indorser of this Note irrevocably (i) submit to the
jurisdiction of any Virginia state court or federal court sitting in the
Commonwealth of Virginia with respect to any suit, action, or proceeding
relating to this Note, (ii) waive any objection which they may now or hereafter
have to the laying of venue of any such suit, action, or proceeding brought in
any such court and any claim that any such suit, action, or proceeding brought
in any such court has been brought in an inconvenient forum, (iii) waive the
right to object that any such court does not have jurisdiction over them, and
(iv) consent to the service of process in any such suit, action, or proceeding
by the mailing of copies of such process to them by certified mail at the
addresses indicated in this Note or at such other addresses of which the Bank
shall have received notice. Nothing in this paragraph shall affect the Bank's
right to serve process in any other manner permitted by law or to bring
proceedings against the Borrower and indorsers in any other court having
jurisdiction.

 

The proceeds of this Note shall be used to acquire or carry on a business,
professional, investment, or commercial enterprise or activity.

 

The rights and remedies of the Bank under this Note, the other Loan Documents,
and applicable law shall be cumulative and concurrent, and the exercise of any
one or more of them shall not preclude the simultaneous or later exercise by the
Bank of any or all such other rights or remedies. In the event any provision of
this Note is held to be invalid, illegal, or unenforceable for any reason, then
such provision only shall be deemed null and void and shall not affect any other
provisions of this Note, which shall remain effective. No modification or waiver
of any provision of this Note shall be effective unless it is in writing and
signed by the Bank, and any such waiver shall be effective only in the specific
instance and for the specific purpose for which it is given. The failure of the
Bank to exercise its option to accelerate this Note as provided above, or to
exercise any other option, right or remedy, in any one or more instances, or the
acceptance by the Bank of partial payments or partial performance, shall not
constitute a waiver of any Default, or the right to exercise any option, right
or remedy at any time. The nouns, pronouns, and verbs used in this Note shall be
construed as being of such number and gender as the context may require.

  



Page 6 of 7

 

 

This Note shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia.

 

WITNESS the following signatures and seals: 



          VERSAR, INC. [SEAL]         By: /s/ Theodore M. Prociv     Name:
Thedore M. Prociv     Title: President         GEOMET TECHNOLOGIES, LLC [SEAL]  
      By: /s/ Theodore M. Prociv     Name: Thedore M. Prociv     Title:
President         VERSAR GLOBAL SOLUTIONS [SEAL]         By: /s/ Theodore M.
Prociv     Name: Theodore Prociv     Title: President         VERSAR
ENVIRONMENTAL COMPANY, INC. [SEAL] 6850 Versar Center     Springfield, Virginia
    22151       By: /s/ Theodore M. Prociv     Name: Theodore M. Prociv    
Title: President

 

Page 7 of 7

 

